UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7693



ANDRE LAMAR WOODY,     on   behalf   of   himself   and   all   others
similarly situated,

                  Plaintiff - Appellant,

             v.


STATE OF NORTH CAROLINA; MIKE F. EASLEY; LEXIS PUBLISHING;
NANCY S. NASH,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever III,
District Judge. (2:07-cv-00032-D)


Submitted:    March 20, 2008                   Decided:    April 17, 2008


Before GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Lamar Woody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andre Lamar Woody appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2000) and denying reconsideration.

We have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.* See Woody v. North Carolina, No. 2:07-cv-00032-D)

(E.D.N.C Oct. 3 and Nov. 9, 2007).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




     *
      We also deny Woody’s request for mandamus relief.

                                2